KEHOE, Judge.
Appellant, defendant below, brings this appeal from an order entered by the trial court denying his petition for a writ of coram nobis. In the third point in his petition, appellant alleged that at the time of his trial he was a minor and that no notice of the trial was sent to his parents or guardian. In our opinion, this allegation presented a question which should have been determined by the trial court after a hearing. See, e. g., Hallman v. State, 371 So.2d 482 (Fla.1979). Appellant’s other contentions on appeal are without merit. See, e. g., State v. Webb, 335 So.2d 826 (Fla.1976); Boyd v. County of Dade, 123 So.2d 323 (Fla.1960); and Cayson v. State, 139 So.2d 719 (Fla. 1st DCA 1962). Accordingly, the order appealed is reversed and the cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.